Citation Nr: 9916152	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-33 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by defective vision.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to July 1943.

In November 1955, the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for defective vision.  The RO notified the veteran of that 
determination by letter dated in November 1955, the veteran 
did not perfect a timely appeal.

When this matter was previously before the Board in May 1998, 
it was determined that new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for defective vision, and the case was remanded to 
the RO for additional development and adjudication of the 
claim on a de novo basis.  As that development has been 
completed to the fullest extent possible, and the benefit 
sought has not been granted by the RO, the case is now ready 
for further appellate consideration.


FINDING OF FACT

A disability manifested by defective vision, namely retinitis 
pigmentosa, was first demonstrated during active service.  


CONCLUSION OF LAW

A disability manifested by defective vision, namely retinitis 
pigmentosa, was incurred during active military service.  38 
U.S.C.A. § 1110 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that on the 
entrance examination there were reportedly no eye 
abnormalities.  His visual acuity was 20/50, bilaterally, 
correctable to 20/40, bilaterally.  In the report of his 
examination for discharge from service in July 1943, it was 
reported that the veteran had a history of defective vision 
bilaterally due to macular degeneration, with uncorrectable 
visual acuity of 20/50 bilaterally.  The veteran's commanding 
officer expressed the opinion that this condition was not 
incurred in service.  On the report of examination it was 
noted that he had visual acuity of 20/50 in the left eye and 
20/20 in the right.  His vision was noted to be uncorrectable 
and he was noted to have macular degeneration.  


The veteran submitted a medical statement from Dr. Charles 
Garcia dated January 27, 1975 in which it was reported that 
the veteran had been diagnosed with retinitis pigmentosa, a 
disease with no known treatment or cure and ultimately leads 
to blindness.  The veteran's acuity at the time was light 
perception with the right eye and count fingers with the left 
eye with correction.

The veteran submitted a medical statement from Dr. Thomas 
Duncan dated May 9, 1997 that confirmed the veteran's current 
eye disability.  He stated that the veteran did not have 
macular degeneration but retinitis pigmentosa.  He noted that 
the veteran had a strong family history of the disease 
including a brother, two aunts, and a niece.  The physician 
stated that retinitis pigmentosa was not tested during the 
veteran's military career and may well have advanced 
significantly.  The physician attached excerpts from Grant's 
Toxicology of the Eye regarding toxicology with respect to 
the retina and the toxicology of tear gas.

Dr. Duncan wrote that the veteran gave a history of exposure 
to gas with a defective gas mask.  The doctor commented that 
it was not documented whether such exposure could produce 
retinitis pigmentosa.  He opined that the misdiagnosis of 
macular degeneration, coupled with the lack of consideration 
of the two different components, and the lack of peripheral 
testing as well as the lack of knowledge with respect to gas 
exposure in individuals with already hereditary retinitis 
pigmentosa "warranted further development."

In June 1997, Dr. Garcia reported that the veteran had end 
stage retinal disease.  Additionally, he stated that the 
veteran had apparently been misdiagnosed as having macular 
degeneration.  He submitted the results of an examination 
performed at the Hermann Eye Center, showing impressions of 
retinitis pigmentosa of both eyes, diagnosed in 1974.

The veteran submitted a medical statement from Dr. Richard 
Ruckman dated in June 1997, which confirmed the veteran's 
diagnosis of retinitis pigmentosa bilateral which had reduced 
his vision to legal blindness.  The veteran also had 
diagnoses of pseudophakia and glaucoma.

The veteran submitted a medical statement from Robert 
Lechmann also dated in June 1997, which acknowledged a 
history of end stage of retinitis pigmentosa that was 
apparently misdiagnosed while in service as macular 
degeneration.  The physician noted that the veteran's family 
history and ophthalmoscopic exam were consistent with end 
stage retinitis pigmentosa.  

In a statement received in August 1997, the veteran contended 
that while training during service, gas entered his mouth, 
throat, and eyes.  He asserted that he was taken to a base 
hospital and treated for about ten to twelve days because of 
the gas exposure to his eyes.  He further reported that 
during hospitalization he was diagnosed as having macular 
degeneration of the eyes and recommended for a medical 
discharge.  He also asserted that prior to being drafted into 
service, he had no problems with his eyes.  In fact, he had 
passed examinations for the National Youth Administration, 
Civilian Youth Conservation Corps, and Brown Ship Yards.

The veteran was accorded a VA eye examination in August 1998.  
On examination, the veteran's visual acuity revealed no light 
perception in the right eye and bare light perception in the 
left eye.  External examination revealed ptosis right eye.  
The veteran was noted to have diffuse retinitis pigmentosa 
changes out and waxy pallor of the optic nerves both eyes.  
The diagnoses were advanced retinitis pigmentosa leading to 
no light perception in the right eye and bare light 
perception in the left; angle closure glaucoma with patent 
laser peripheral iridectomy; and pseudophakia, bilateral.  

In a September 1998 addendum, the examiner opined that the 
veteran's decrease in visual acuity in both eyes was 
consistent with the natural progression of retinitis 
pigmentosa.  He further opined that there was no evidence 
that the veteran's exposure to any chemical or otherwise 
contributed to his loss of vision.  

In a December 1998 addendum, a VA physician reported that 
there was insufficient documentation of the veteran's visual 
symptoms during service for him to render an opinion as to 
whether the veteran exhibited symptomatology consistent with 
retinitis pigmentosa during service.  He also reported that 
there was insufficient documentation of symptomatology and 
ocular examinations to render an opinion as to whether the 
veteran's disability increased in severity or if an increase 
was permanent.  The physician reported that to his knowledge, 
exposure to gas had not been shown to insight nor exacerbate 
retinitis pigmentosa.

Analysis

Initially, the Board has found that the veteran has presented 
a well-grounded claim for service connection for retinitis 
pigmentosa, that is, a claim which is plausible.  38 U.S.C.A. 
§ 5107(a).  The Board's finding, under the pre-Hodge test, 
that new and material evidence had been submitted was 
tantamount to a finding that the claim was well grounded.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999).  VA therefore has a duty to 
assist the veteran in the development of his claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  In this regard, the Board notes that the 
veteran's service medical records have been obtained and the 
post service medical records have been obtained and 
associated with his claims folder.  Additionally, a recent VA 
examination and opinion was obtained and associated with the 
claims.  The Board concludes that adequate evidence has been 
obtained to address the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the three 
elements of a well grounded claim for service connection are: 
1) evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Clear and unmistakable evidence 
is required to rebut the presumption.  38 U.S.C.A. § 1111 
(West 1991).  Only such conditions as are recorded in 
examination reports are to be considered as noted, and the 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notation of such 
disease or injury.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); 38 C.F.R. § 3.304(b).

The veteran's commanding officer apparently concluded that 
the veteran's macular degeneration noted during service, was 
not incurred in service.  However, there is no indication 
that the commanding officer possessed the medical expertise 
to express an opinion as to causation, and the commanding 
officer specifically commented that the circumstances under 
which the eye disability was incurred, were unknown.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 96-1669 (U.S. Vet. App. March 16, 
1999).

When there is an approximate balance of positive and negative 
evidence, reasonable doubt arises and is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b) (West 1991), Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  When the evidence 
supports the claim or is in relative equipoise, the veteran 
prevails.  Gilbert, 1 Vet. App. at 56.  Further, where the 
"fair preponderance of the evidence" is in favor of, or 
against the claim, the benefit of the doubt rule has no 
application.  Id.

In the instant case, the evidence is undisputed that the 
veteran currently has retinitis pigmentosa.  Thus the first 
element of the Caluza test has been established.  The 
evidence is also not in dispute that the veteran was found to 
have macular degeneration during service.  An eye disability 
was not reported on the examination for entrance into 
service.  The evidence is not clear and unmistakable that it 
pre-existed service.  Indeed there is no specific evidence of 
an eye disability prior to service.  Accordingly the second 
element of the Caluza test, an inservice disease, is 
established.

The remaining question is whether the evidence is in favor of 
a finding that there is a nexus between the inservice 
findings of macular degeneration and the post-service 
diagnoses of retinitis pigmentosa.  Several private 
physicians have expressed their belief that the macular 
degeneration reported in service was actually a misdiagnosis 
of retinitis pigmentosa.  There is no competent medical 
evidence to contradict these opinions.  The VA examiner did 
not dispute the opinions of the private physicians, but 
merely found that there was insufficient evidence to reach a 
conclusion.

Weighing the private physicians' opinions against the neutral 
opinion of the VA examiner, the Board concludes that the 
evidence is in favor of a finding of a nexus between the 
inservice eye disability and the post service diagnosis of 
retinitis pigmentosa.

The Board notes that even if the veteran has a form of 
retinitis pigmentosa that is hereditary, he would still be 
entitled to service connection if that disease were first 
manifested in service.  VAOPGCPREC 67-90 (O.G.C. 67-90) 
(1990).  Since the weight of the evidence is in favor of a 
finding that current retinitis pigmentosa was first 
manifested in service, the claim is allowed.


ORDER

Service connection for a disability manifested by defective 
vision, namely retinitis pigmentosa, is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

